
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24


SEVERANCE PROTECTION AGREEMENT

        THIS AGREEMENT made as of the 23rd day of April 1998, by and between
General Instrument Corporation (the "Corporation"), and Thomas J. Lynch (the
"Executive").

        WHEREAS, the Board of Directors of the Corporation (the "Board")
recognizes that the possibility of a Change in Control (as hereinafter defined)
exists and that the threat or the occurrence of a Change in Control can result
in significant distraction of the Corporation's key management personnel because
of the uncertainties inherent in such a situation;

        WHEREAS, the Board has determined that it is essential and in the best
interest of the Corporation and its stockholders for the Corporation to retain
the services of the Executive in the event of a threat or occurrence of a Change
in Control and to ensure the Executive's continued dedication and efforts in
such event without undue concern for the Executive's personal financial and
employment security; and

        WHEREAS, in order to induce the Executive to remain in the employ of the
Corporation, particularly in the event of a threat or the occurrence of a Change
in Control, the Corporation desires to enter into this Agreement with the
Executive to provide the Executive with certain benefits in the event the
Executive's employment is terminated under circumstances described herein.

        NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:

        1.    Term of Agreement.    This Agreement shall commence as of
April 23, 1998 (the "Effective Date"), and shall continue in effect until
December 31, 1999 (the "Term"); provided, however, that on January 1, 1999, and
on each January 1 thereafter, the Term shall automatically be extended for one
(1) year unless either the Executive or the Corporation shall have given written
notice to the other at least ninety (90) days prior thereto that the Term shall
not be so extended; provided, further, however, that following the occurrence of
a Change in Control, the Term shall not expire prior to the expiration of
twenty-four (24) months after such occurrence.

        2.    Termination of Employment.    If, during the Term, the Executive's
employment with the Corporation and its Affiliates shall be terminated within
twenty-four (24) months following a Change in Control, the Executive shall be
entitled to the following compensation and benefits:

        (a)  If the Executive's employment with the Corporation and its
Affiliates shall be terminated (1) by the Corporation for Cause or Disability,
(2) by reason of the Executive's death, or (3) by the Executive other than for
Good Reason, the Corporation shall pay to the Executive his Accrued
Compensation. In addition to the foregoing, if the Executive's employment is
terminated by the Corporation for Disability or by reason of the Executive's
death, the Corporation shall pay to the Executive or his beneficiaries a Pro
Rata Bonus. The Executive's entitlement to any other compensation or benefits
shall be determined in accordance with the Corporation's employee benefits plans
and other applicable programs and practices then in effect.

        (b)  If the Executive's employment with the Corporation and its
Affiliates shall be terminated for any reason other than as specified in
Section 2(a), the Executive shall be entitled to the following:

        (1)  the Corporation shall pay the Executive all Accrued Compensation
and a Pro Rata Bonus;

        (2)  the Corporation shall pay the Executive as severance pay and in
lieu of any further compensation for periods subsequent to the Termination Date,
an amount equal to one and one-half (1 and 1/2) times the sum of (A) the
Executive's Base Amount and (B) the Executive's Bonus Amount;

        (3)  for eighteen (18) months after such termination (the "Continuation
Period"), the Corporation shall at its expense continue on behalf of the
Executive and his dependents and beneficiaries the life insurance, disability,
medical, dental and hospitalization coverages and benefits provided to the
Executive immediately prior to the Change in Control or, if greater, the
coverages and benefits provided at any time thereafter. The coverages and
benefits (including deductibles and costs) provided in this Section 2(b)(3)
during the Continuation Period shall be no less favorable to the Executive and
his dependents and beneficiaries, than the most favorable of such coverages and
benefits referred to above. The Corporation's obligation hereunder with respect
to the foregoing coverages and benefits shall be reduced to the extent that the
Executive obtains any such coverages and benefits pursuant to a subsequent
employer's benefit plans, in which case the Corporation may reduce any of the
coverages or benefits it is required to provide the Executive hereunder so long
as the aggregate coverages and benefits of the combined benefit plans is no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder. In the event such coverages and benefits may not be
continued (or where such continuation would adversely affect the tax status of
the benefit plan pursuant to

--------------------------------------------------------------------------------




which the coverages and benefits are provided) under applicable law or
regulations, the Corporation shall pay to the Executive the cash equivalent in
lieu of such coverages and benefits. This Section 2(b)(3) shall not be
interpreted so as to limit any benefits to which the Executive, his dependents
or beneficiaries may be entitled under any of the Corporation's employee benefit
plans, programs or practices following the Executive's termination of
employment, including without limitation, retiree medical and life insurance
benefits;

        (4)  If, at the end of the Continuation Period, the Executive is not
employed by another employer (including self-employment), the Executive will
receive for up to six months, an amount equal to one-twelfth (1/12) of the sum
of (A) the Executive's Base Amount and (B) the Executive's Bonus Amount, payable
at the end of each of the six (6) calendar months following the end of the
Continuation Period; provided, however, that such payments will immediately
cease upon the Executive's employment (including self-employment) by a
subsequent employer. In addition, the coverages and benefits described in
Section 2(b)(3) shall be continued until the earlier of (x) six (6) months after
the end of the Continuation Period or (y) such time that the Executive obtains
any such coverages or benefits pursuant to a subsequent employer's benefit
plans;

        (5)  the Corporation shall pay or reimburse the Executive for the costs,
fees and expenses of outplacement assistance services (not to exceed twenty-five
(25%) of the sum of (A) the Executive's Base Amount and (B) the Executive's
Bonus Amount) provided by any outplacement agency selected by the Executive;

        (6)  the Corporation shall pay or reimburse the Executive up to $2,000
for tax and financial planning services in respect of the calendar year in which
the payments provided for in Section 2(b)(2) are paid to the Executive; and

        (7)  the Corporation shall pay or reimburse the Executive for the cost
of relocation (in accordance with the Corporation's relocation policy) to the
Executive's place of residence immediately prior to any relocation the Executive
made for purposes of employment by the Corporation or General Instrument
Corporation after July 1, 1995.

        (c)  If the Executive's employment is terminated by the Corporation
without Cause (1) within six (6) months prior to a Change in Control or (2) at
any time prior to the date of a Change in Control but the Executive reasonably
demonstrates that such termination (A) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control (a "Third Party") and who effectuates a Change in Control or
(B) otherwise arose in connection with, or in anticipation of, a Change in
Control which has been threatened or proposed and which actually occurs, such
termination shall be deemed to have occurred after a Change in Control, provided
a Change in Control shall actually have occurred.

        (d)  (1) Gross-Up Payment. In the event it shall be determined that any
payment (other than the payment provided for in this Section 2(d)) or
distribution of any type to or for the benefit of the Executive, by the
Corporation, any Affiliate of the Corporation, any Person who acquires ownership
or effective control of the Corporation or ownership of a substantial portion of
the Corporation's assets (within the meaning of Section 2800 of the Internal
Revenue Code of 1986, as amended (the "Code"), and the regulations thereunder)
or any Affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the "Total
Payments"), is or will be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income tax, employment tax or
Excise Tax, imposed upon the Gross-Up Payment, the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.

        (2)  Determination By Accountant. All mathematical determinations, and
all determinations as to whether any of the Total Payments are "parachute
payments" (within the meaning of Section 2800 of the Code), that are required to
be made under this Section 2(d), including determinations as to whether a
Gross-Up Payment is required, the amount of such Gross-Up Payment and amounts
relevant to the last sentence of this Section 2(d)(2), shall be made by an
independent accounting firm selected by the Executive from among the six (6)
largest accounting firms in the United States (the "Accounting Firm"), which
shall provide its determination (the "Determination"), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter, both to the Corporation and the Executive by no later
than ten (10) days following the Termination Date, if applicable, or such
earlier time as is requested by the Corporation or the Executive (if

2

--------------------------------------------------------------------------------


the Executive reasonably believes that any of the Total Payments may be subject
to the Excise Tax). If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive and the Corporation
with an opinion reasonably acceptable to the Executive and the Corporation that
no Excise Tax is payable (including the reasons therefor) and that the Executive
has substantial authority not to report any Excise Tax on his federal income tax
return. If a Gross-Up Payment is determined to be payable, it shall be paid to
the Executive within twenty (20) days after the Determination (and all
accompanying calculations and other material supporting the Determination) is
delivered to the Corporation by the Accounting Firm. Any determination by the
Accounting Firm shall be binding upon the Corporation and the Executive, absent
manifest error. As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments not made by the Corporation
should have been made ("Underpayment"), or that Gross-Up Payments will have been
made by the Corporation which should not have been made ("Overpayments"). In
either such event, the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred within two (2) years. In the case
of an Underpayment, the amount of such Underpayment (together with any interest
and penalties payable by the Executive as a result of such Underpayment) shall
be promptly paid by the Corporation to or for the benefit of the Executive. In
the case of an Overpayment, the Executive shall, at the direction and expense of
the Corporation, take such steps as are reasonably necessary (including the
filing of returns and claims for refund), follow reasonable instructions from,
and procedures established by, the Corporation, and otherwise reasonably
cooperate with the Corporation to correct such Overpayment, provided, however,
that (i) the Executive shall not in any event be obligated to return to the
Corporation an amount greater than the net after-tax portion of the Overpayment
that he has retained or has recovered as a refund from the applicable taxing
authorities and (ii) this provision shall be interpreted in a manner consistent
with the intent of Section 2(d)(1), which is to make the Executive whole, on an
after-tax basis, from the application of the Excise Tax, it being understood
that the correction of an Overpayment may result in the Executive repaying to
the Corporation an amount which is less than the Overpayment. The fees and
expenses of the Accounting Firm shall be paid by the Corporation.

        (e)  The amounts provided for in Sections 2(a) and 2(b)(l) and (2) shall
be paid in a single lump sum cash payment within ten (10) days after the
Executive's Termination Date (or earlier, if required by applicable law).

        (f)    The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
provided in Sections 2(b)(3) and 2(b)(4).

        (g)  The severance pay and benefits provided for in this Section 2 shall
be in lieu of any other severance pay to which the Executive may be entitled
under any severance plan or any other plan, agreement or arrangement of the
Corporation or any of its Affiliates.

        3.    Notice of Termination.    Following a Change in Control, any
intended termination of the Executive's employment by the Corporation shall be
communicated by a Notice of Termination from the Corporation to the Executive,
and any intended termination of the Executive's employment by the Executive for
Good Reason shall be communicated by a Notice of Termination from the Executive
to the Corporation.

        4.    Fees and Expenses.    The Corporation shall pay all legal fees and
related expenses (including the costs of experts, evidence and counsel) incurred
by the Executive as they become due as a result of (a) the termination of the
Executive's employment by the Corporation or by the Executive for Good Reason
(including all such fees and expenses, if any, incurred in contesting, defending
or disputing the basis for any such termination of employment), (b) the
Executive's hearing before the Board of Directors of the Corporation as
contemplated in Section 13.6 of this Agreement or (c) the Executive seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Corporation under which the
Executive is or may be entitled to receive benefits.

        5.    Notice.    For the purposes of this Agreement, notices and all
other communications provided for in the Agreement (including any Notice of
Termination) shall be in writing, shall be signed by the Executive if to the
Corporation or by a duly authorized officer of the Corporation if to the
Executive, and shall be deemed to have been duly given when personally delivered
or sent by certified mail, return receipt requested, postage prepaid, addressed
to the respective addresses last given by each party to the other, provided that
all notices to the Corporation shall be directed to the attention of the Board
with a copy to the Secretary of the Corporation. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.

3

--------------------------------------------------------------------------------


        6.    Nature of Rights.    Except as provided in Section 2(g), nothing
in this Agreement shall prevent or limit the Executive's continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Corporation or any Affiliate of the Corporation and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any other agreements with the Corporation or any
Affiliate of the Corporation. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan or program of the
Corporation or any Affiliate of the Corporation shall be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.

        7.    Settlement of Claims.    The Corporation's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, defense, recoupment, or other right which
the Corporation may have against the Executive or others.

        8.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Corporation. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party which are not expressly set
forth in this Agreement.

        9.    Successors: Binding Agreement.    

        (a)  This Agreement shall be binding upon and shall inure to the benefit
of the Corporation and its respective Successors and Assigns. The Corporation
shall require its respective Successors and Assigns to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession or
assignment had taken place.

        (b)  Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal personal representative.

        10.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof. Any action
brought by any party to this Agreement shall be brought and maintained in a
court of competent jurisdiction in the State of Delaware.

        11.    Severability.    The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

        12.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto, and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto, with respect to the subject matter hereof.

        13.    Definitions.    

        13.1.    Accrued Compensation.    For purposes of this Agreement,
"Accrued Compensation" shall mean all amounts of compensation for services
rendered to the Corporation or any of its Affiliates that have been earned or
accrued through the Termination Date but that have not been paid as of the
Termination Date including (a) base salary, (b) reimbursement for reasonable and
necessary business expenses incurred by the Executive on behalf of the
Corporation or of its Affiliates of the Corporation during the period ending on
the Termination Date, (c) vacation pay and (d) bonuses and incentive
compensation; provided, however, that Accrued Compensation shall not include any
amounts described in clause (a) or clause (d) that have been deferred pursuant
to any salary reduction or deferred compensation elections made by the
Executive.

        13.2.    Affiliate.    For purposes of this Agreement, "Affiliate"
means, with respect to any Person, any entity, directly or indirectly,
controlled by, controlling or under common control with such Person.

        13.3.    Base Amount.    For purposes of this Agreement, "Base Amount"
shall mean the Executive's annual base salary at the rate in effect as of the
date of a Change in Control or, if greater, at any time thereafter, determined
without regard to any salary reduction or deferred compensation elections made
by the Executive.

4

--------------------------------------------------------------------------------




        13.4.    "Beneficial Owner," "Beneficially Owned" and "Beneficially
Owning" shall have the meanings applicable under Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended.

        13.5.    Bonus Amount.    For purposes of this Agreement, "Bonus Amount"
shall mean the target annual bonus payable to the Executive under the Incentive
Plan in respect of the fiscal year of the Corporation immediately prior to that
in which the Termination Date occurs.

        13.6.    Cause.    For purposes of this Agreement, a termination of
employment is for "Cause" if the Executive has been convicted of a felony or the
termination is evidenced by a resolution adopted in good faith by two-thirds of
the Board of Directors of the Corporation that the Executive:

        (a)  intentionally and continually failed substantially to perform his
reasonably assigned duties with the Corporation and its Affiliates (other than a
failure resulting from the Executive's incapacity due to physical or mental
illness or from the assignment to the Executive of duties that would constitute
Good Reason) which failure continued for a period of at least thirty (30) days
after a written notice of demand for substantial performance, signed by a duly
authorized officer of the Corporation, has been delivered to the Executive
specifying the manner in which the Executive has failed substantially to
perform, or

        (b)  intentionally engaged in conduct which is demonstrably and
materially injurious to the Corporation and its Affiliates; provided, however,
that no termination of the Executive's employment shall be for Cause as set
forth in this Section 13.6(b) until (1) there shall have been delivered to the
Executive a copy of a written notice, signed by a duly authorized officer of the
Corporation, setting forth that the Executive was guilty of the conduct set
forth in this Section 13.6(b) and specifying the particulars thereof in detail,
and (2) the Executive shall have been provided an opportunity to be heard in
person by the Board of Directors of the Corporation (with the assistance of the
Executive's counsel if the Executive so desires).

        No act, nor failure to act, on the Executive's part, shall be considered
"intentional" unless the Executive has acted, or failed to act, with a lack of
good faith and with a lack of reasonable belief that the Executive's action or
failure to act was in the best interest of the Corporation and its Affiliates.
Notwithstanding anything contained in this Agreement to the contrary, no failure
to perform by the Executive after a Notice of Termination is given to the
Corporation by the Executive shall constitute Cause for purposes of this
Agreement.

        13.7.    Change in Control.    "Change in Control" shall mean any of the
following:

        (a)  the acquisition by any Person, other than Instrument Partners or
Forstmann Little & Co. Subordinated Debt and Equity Management Buyout
Partnership-IV or any of their Affiliates (collectively, the "Forstmnann Little
Companies") of Beneficial Ownership of Voting Securities-which, when added to
the Voting Securities then Beneficially Owned by such Person, would result in
such Person Beneficially Owning (1) 33% or more of the combined Voting Power of
the Corporation's then outstanding Voting Securities and (2) a number of Voting
Securities greater than the aggregate number of Voting Securities then
Beneficially Owned by the Forstmann Little Companies; provided, however, that
for purposes of this paragraph (a), a Person shall not be deemed to have made an
acquisition of Voting Securities if such Person: (A) acquires Voting Securities
as a result of a stock split, stock dividend or other corporate restructuring in
which all stockholders of the class of such Voting Securities are treated on a
pro rata basis; (B) acquires the Voting Securities directly from the
Corporation; (C) becomes the Beneficial Owner of 33% or more of the combined
Voting Power of the Corporation's then outstanding Voting Securities solely as a
result of the acquisition of Voting Securities by the Corporation or any
Subsidiary which, by reducing the number of Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by such Person,
provided that if (x) a Person would own at least such percentage as a result of
the acquisition by the Corporation or any Subsidiary and (y) after such
acquisition by the Corporation or any Subsidiary, such Person acquires Voting
Securities, then an acquisition of Voting Securities shall have occurred; (D) is
the, Corporation or any corporation or other Person of which a majority of its
voting power or its equity securities or equity interest is owned directly or
indirectly by the Corporation (a "Controlled Entity"); or (B) acquires Voting
Securities in connection with a "Non-Control Transaction" (as defined in
paragraph (c) below); or

        (b)  the individuals who, as of the Effective Date, are members of the
Board (the "Incumbent Board") cease for any reason to constitute at least
two-thirds of the Board; provided, however, that if either the election of any
new director or the nomination for election of any new director by the
Corporation's stockholders was approved by a vote of at least two-thirds of the
Incumbent Board prior to such election or nomination, such new director shall be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an

5

--------------------------------------------------------------------------------


actual or threatened "Election Contest" (as described in Rule 14a-1 1
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a "Proxy
Contest") including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

        (c)  approval by stockholders of the Corporation of:

        (1)  a merger, consolidation or reorganization involving the Corporation
(a "Business Combination"), unless

        (A)  the stockholders of the Corporation, immediately before the
Business Combination, own, directly or indirectly immediately following the
Business Combination, at least a majority of the combined voting power of the
outstanding voting securities of the corporation resulting from the Business
Combination (the "Surviving Corporation") in substantially the same proportion
as their ownership of the Voting Securities immediately before the Business
Combination, and

        (B)  the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for the Business Combination
constitute at least a majority of the members of the Board of Directors of the
Surviving Corporation, and

        (C)  no Person (other than the Corporation or any Controlled Entity, a
trustee or other fiduciary holding securities under one or more employee benefit
plans or arrangements (or any trust forming a part thereof) maintained by the
Corporation, the Surviving Corporation or any Controlled Entity, or any Person
who, immediately prior to the Business Combination, had Beneficial Ownership of
33% or more of the then outstanding Voting Securities) has Beneficial Ownership
of 33% or more of the combined voting power of the Surviving Corporation's then
outstanding voting securities (a Business Combination satisfying the conditions
of clauses (A), (B) and (C) of this subparagraph (1) shall be referred to as a
"Non-Control Transaction");

        (2)  a complete liquidation or dissolution of the Corporation; or

        (3)  the sale of other disposition of all or substantially all of the
assets of the Corporation (other than a transfer to a Controlled Entity).

        Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because 33% or more of the then outstanding Voting Securities is
Beneficially Owned by (x) a trustee or other fiduciary holding securities under
one or more employee benefit plans or arrangements (or any trust forming a part
thereof) maintained by the Corporation or any Controlled Entity or (y) any
corporation which, immediately prior to its acquisition of such interest, is
owned directly or indirectly by the stockholders of the Corporation in the same
proportion as their ownership of stock in the Corporation immediately prior to
such acquisition.

        13.8.    Corporation.    For purposes of this Agreement, all references
to the Corporation shall include its Successors and Assigns.

        13.9.    Disability.    For purposes of this Agreement, "Disability"
shall mean a physical or mental infirmity which impairs the Executive's ability
to substantially perform his duties with the Corporation for six (6) consecutive
months, and within the time period set forth in a Notice of Termination given to
the Executive (which time period shall not be less than thirty (30) days), the
Executive shall not have returned to full-time performance of his duties;
provided, however, that if the Corporation's Long Term Disability Plan, or any
successor plan (the "Disability Plan"), is then in effect, the Executive shall
not be deemed disabled for purposes of this Agreement unless the Executive is
also eligible for "Total Disability" (as defined in the Disability Plan)
benefits (or similar benefits in the event of a successor plan) under the
Disability Plan.

        13.10.    Good Reason.    (a) For purposes of this Agreement, "Good
Reason" shall mean the occurrence after a Change in Control of any of the
following events or conditions:

        (1)  a change in the Executive's status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive's reasonable judgment, represents an adverse change from his status,
title, position or responsibilities as in effect immediately prior thereto; the
assignment to the Executive of any duties or responsibilities which, in the
Executive's reasonable judgment, are inconsistent with his status, title,
position or responsibilities; or any removal of the Executive from or failure to
reappoint or reelect him to any of such offices or positions, except in
connection with the termination of his employment for Disability, Cause, as a
result of his death or by the Executive other than for Good Reason;

6

--------------------------------------------------------------------------------




        (2)  a reduction in the Executive's annual base salary below the Base
Amount;

        (3)  the relocation of the offices of the Corporation at which the
Executive is principally employed to a location more than twenty-five (25) miles
from the location of such offices immediately prior to the Change in Control, or
the Corporation's requiring the Executive to be based anywhere other than such
offices, except to the extent the Executive was not previously assigned to a
principal location and except for required travel on the Corporation's business
to an extent substantially consistent with the Executive's business travel
obligations at the time of the Change in Control;

        (4)  the failure by the Corporation to pay to the Executive any portion
of the Executive's current compensation or to pay to the Executive any portion
of an installment of deferred compensation under any deferred compensation
program of the Corporation in which the Executive participated, within seven (7)
days of the date such compensation is due;

        (5)  the failure by the Corporation to (A) continue in effect (without
reduction in benefit level, and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
immediately prior to the Change in Control, including, but not limited to, any
of the plans listed in Appendix A hereto, unless a substitute or replacement
plan has been implemented which provides substantially identical compensation or
benefits to the Executive or (B) provide the Executive with compensation and
benefits, in the aggregate, at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each other compensation or
employee benefit plan, program and practice in which the Executive was
participating immediately prior to the Change in Control;

        (6)  the failure of the Corporation to obtain from its Successors or
Assigns the express assumption and agreement required under Section 9 hereof; or

        (7)  any purported termination of the Executive's employment by the
Corporation which is not effected pursuant to a Notice of Termination satisfying
the terms set forth in the definition of Notice of Termination (and, if
applicable, the terms set forth in the definition of Cause).

        (b)  Any event or condition described in Section 13.10(a)(1) through (7)
which occurs (1) within six (6) months prior to a Change in Control or (2) at
any time prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a Third Party or (B) otherwise arose in
connection with, or in anticipation of a Change in Control which has been
threatened or proposed and which actually occurs, shall constitute Good Reason
for purposes of this Agreement notwithstanding that it occurred prior to a
Change in Control.

        13.11.    Incentive Plan.    For purposes of this Agreement, "Incentive
Plan" shall mean the General Instrument Corporation Annual Incentive Plan, or
any successor annual incentive plan, maintained by the Corporation.

        13.12.    Notice of Termination.    For purposes of this Agreement,
following a Change in Control, "Notice of Termination" shall mean a written
notice of termination of the Executive's employment, signed by the Executive if
to the Corporation or by a duly authorized officer of the Corporation if to the
Executive, which indicates the specific termination provision in this Agreement,
if any, relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated.

        13.13.    Person.    For purposes of this Agreement, "Person" shall mean
a person within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended.

        13.14.    Pro Rata Bonus.    For purposes of this Agreement, "Pro Rata
Bonus" shall mean the Bonus Amount multiplied by a fraction of the numerator of
which is the number of days in the year in which an Executive's Termination Date
occurs through the termination date and the denominator of which is 365.

        13.15.    Subsidiary.    For purposes of this Agreement, "Subsidiary"
shall mean a corporation as defined in Section 424(f) (or a successor provision
to such section) of the Internal Revenue Code of 1986, as amended, and
regulations and rulings thereunder, with the Corporation being treated as the
employer corporation for purposes of this definition.

        13.16.    Successors and Assigns.    For purposes of this Agreement,
"Successors and Assigns" shall mean, with respect to the Corporation or the
Corporation, a corporation or other entity acquiring all or substantially

7

--------------------------------------------------------------------------------




all the assets and business of the Corporation or the Corporation, as the case
may be (including this Agreement) whether by operation of law or otherwise.

        13.17.    Termination Date.    For purposes of this Agreement,
"Termination Date" shall mean (a) in the case of the Executive's death, his date
of death, (b) if the Executive's employment is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that the Executive
shall not have returned to the performance of his duties on a full-time basis
during such thirty (30) day period) and (c) if the Executive's employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination for Cause shall not be less than thirty
(30) days, and in the case of a termination for Good Reason shall not be more
than sixty (60) days, from the date such Notice of Termination is given);
provided, however, that if within thirty (30) days after any Notice of
Termination is given the party receiving such Notice of Termination in good
faith notifies the other party that a dispute exists concerning the basis for
the termination, the Termination Date shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, or by the
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been taken).
Notwithstanding the pendency of any such dispute, the Corporation shall continue
to pay the Executive his Base Amount and continue the Executive as a participant
in all compensation, incentive, bonus, pension, profit sharing, medical,
hospitalization, dental, life insurance and disability benefit plans in which he
was participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved in accordance with this Section 13.17 whether or
not the dispute is resolved in favor of the Corporation, and the Executive shall
not be obligated to repay to the Corporation any amounts paid or benefits
provided pursuant to this sentence.

        13.18.    Voting Power.    For purposes of this Agreement, "Voting
Power" shall mean the combined voting power of the then outstanding Voting
Securities.

        13.19.    Voting Securities.    For purposes of this Agreement, "Voting
Securities" shall mean, with respect to the Corporation or any Subsidiary, any
securities issued by the Corporation or such Subsidiary, respectively, which
generally entitle the holder thereof to vote for the election of directors of
the Corporation.

        IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed by their duly authorized officers and the Executive has executed this
Agreement as of the day and year first above written.

  GENERAL INSTRUMENT CORPORATION
 
By:
 
/s/  SCOTT CRUM      

--------------------------------------------------------------------------------

Senior Vice President, Administration and Employee Resources
 
By:
 
/s/  THOMAS J. LYNCH      

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24

